65 So. 3d 52 (2011)
Michael Charles DeSUE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-1729.
District Court of Appeal of Florida, First District.
May 27, 2011.
Rehearing Denied July 6, 2011.
Michael Charles DeSue, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, and Brooke Poland, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Michael Charles DeSue seeks belated appeals of an order of the circuit court dismissing his motion seeking relief pursuant to Florida Rule of Criminal Procedure 3.800(a), and a subsequent order barring him from submitting any further pro se filings. He claims an entitlement to belated appeal on grounds that the trial court's orders failed to advise him of his right to appeal and the time limit associated with invoking that right. Rule 3.800(a) requires that all orders denying motions under that subdivision shall include a statement that the movant has the right to appeal within 30 days of rendition of the order. Accordingly, we grant the petition seeking belated appeal as to the April 16, 2009, order disposing of petitioner's rule 3.800(a) motion. However, the rules of procedure contain no similar requirement with respect to orders imposing sanctions in the form of a bar on further pro se filings, nor has petitioner identified any authority holding that the absence of a statement concerning appellate rights in such an order warrants the granting of a belated appeal. Petitioner's request for a belated appeal of the May 4, 2009, order barring further pro se filings is therefore denied.
Upon issuance of mandate in this cause, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal directed to the April 16, 2009, "Order Dismissing Motion to Correct Manifest of Injustice Sentences and Disqualification of Judges & Order to Show Cause" in Bay County Circuit Court case numbers 87-0155, 87-0156, 87-0157, 87-0392, 87-00393, 87-0400, 87-0401, 87-0433, 87-0434, 87-0435, and 92-0266.
PETITION for belated appeal GRANTED in part and DENIED in part.
HAWKES, THOMAS, and ROBERTS, JJ., concur.